UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-8227


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

PAUL A. LEE,

                  Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:89-cr-00273-FPS-1)


Submitted:    January 19, 2010              Decided:   February 9, 2010


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Paul A. Lee, Appellant Pro Se. Thomas Oliver Mucklow, Assistant
United   States  Attorney,   Martinsburg, West  Virginia,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Paul   A.   Lee     appeals    the     district       court’s      orders

denying his motions to revisit and to refile.                     We have reviewed

the record and find no reversible error.                  Accordingly, we affirm

for the reasons stated by the district court.                     United States v.

Lee,     No.    5:89-cr-00273-FPS-1         (N.D.    W.   Va.     Dec.      9,    2009).

Appellant’s      “Motion     for    Abeyance    and    Motion     to     Dismiss”     is

denied.        We dispense with oral argument because the facts and

legal    contentions       are   adequately     presented       in    the    materials

before    the    court     and   argument    would    not   aid      the    decisional

process.

                                                                                 AFFIRMED




                                         2